FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 RUBEN ADOLFO CERON, AKA                    No. 08-70836
 Ruben Ceron-Casco,
                      Petitioner,            Agency No.
                                            A073-969-493
                   v.

 ERIC H. HOLDER JR., Attorney                  ORDER
 General,
                        Respondent.


                 Filed September 19, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.